PER CURIAM: *
The Federal Public Defender appointed to represent Hau Ngoc Nguyen has moved *246for leave to withdraw and has filed a brief in accordance with Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), and United States v. Flores, 632 F.3d 229 (6th Cir. 2011). Nguyen has not filed a response.
We have reviewed counsel’s brief and relevant portions of the record. We concur with counsel’s assessment that the appeal presents no nonfrivolous issue for appellate review. Accordingly, the motion to withdraw is GRANTED, counsel is excused from further responsibilities herein, and the appeal is DISMISSED. See 5th Cir. R. 42.2.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be *246published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.